Citation Nr: 1425636	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  06-19 315	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for left knee limitation of motion, currently rated 10 percent disabling. 

2.  Entitlement to an increased rating for left knee meniscal tear, status post arthroscopy, currently rated 10 percent disabling. 

3.  Entitlement to an increased rating for right knee meniscal tear, status post arthroscopy, currently rated 10 percent disabling.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael L. Marcum, General Attorney


INTRODUCTION

The Veteran served on active duty from August 1977 to September 1981 and had subsequent service in the Naval Reserve. 

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In March 2010, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  In April 2012, the Board issued a decision that denied the claims of entitlement to ratings higher than 10 percent for left knee meniscal tear and right knee meniscal tear.  The Board also partially granted the claim of entitlement to rating higher than 10 percent for left knee limitation of motion.  Specifically, the Board assigned a 20 percent rating for the left knee, as dislocated semilunar cartilage.  The Board also assigned a separate 20 percent rating for right knee dislocated semilunar cartilage.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).

In April 2014, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the March 2010 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In May 2014, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.

Accordingly, the portion of the April 2012 Board decision that denied ratings higher than 10 percent for left knee meniscal tear and for right knee meniscal tear, and partially granted the claim of entitlement to rating higher than 10 percent for left knee limitation of motion, is vacated.  The remainder of the April 2012 Board decision is unaffected.



	                        ____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals




